       Case 2:19-cv-00196-RB-CG Document 55 Filed 06/05/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

JACOB SANCHEZ,
                                                            No. CV 19-196 RB/CG
      Plaintiff,

v.

ISAIAH BAKER, et al.,

      Defendants.

       ORDER GRANTING UNOPPOSED MOTION TO STAY PROCEEDINGS
            PENDING DEFENDANTS’ INTERLOCUTORY APPEAL

      THIS MATTER is before the Court on Defendants’ Unopposed Motion to Stay

Proceedings Pending Defendants’ Interlocutory Appeal (the “Motion”), (Doc. 53), filed

June 4, 2020. The Court, having reviewed the Motion and noting it is unopposed, finds

the Motion is well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that further discovery in this matter is stayed

pending resolution of Defendants’ interlocutory appeal. See (Doc. 46) (Defendants’

Notice of Appeal).

      IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
